 UNIVERSITY OF DUBUQUEUniversity of Dubuque,PetitionerandFaculty Asso-ciation of the College of Liberal Arts.Case 33-UC-98June 27, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn a petition filed by the Employer, a hearingwas held before Hearing Officer Robert W. Ches-ter.At the hearing, the Union moved that the peti-tion be dismissed. The hearing officer referred thismotion to the Board for disposition, and the Re-gionalDirector transferred this proceeding to theNational Labor Relations Board for decision pursu-ant to Section 102.67 of the Board's Rules andRegulations.Both the Union and the Employerhave filed briefs in support of their respective posi-tions. iThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the rulings of the hear-ing officer made at the hearing and finds that noprejudicial error was committed. The rulings areaffirmed.On the entire record in this case, the Boardmakes the following findings.1.The Employer is a private university affiliatedwith the Presbyterian Church, USA and is locatedinDubuque, Iowa. The University consists of theCollege of Liberal Arts and the Theological Semi-nary. Only the College of Liberal Arts is involvedin this proceeding.2 The parties stipulated that theEmployer is engaged in commerce and that"[d]uring the past calendar year, a representativeperiod, gross annual revenue exceeded $1,000,000,of which more than $50,000 was received from di-rectly outside the State of Iowa."On these facts, we find that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that, as stipulated bythe parties, the Union is a labor organization withinthe meaning of Section 2(5) of the Act.2.Since 1973 the Employer has recognized theUnion as the collective- bargaining representativeof certain employees of the College of LiberalArts.During that time, the parties have enteredinto a series of collective-bargaining agreements.31The Union's motion tofile a substitutebriefpage and the hearingofficer's unopposedmotion tocorrectthe transcript are granted2The College of Liberal Arts requiresno particular religious affiliationor allegiancefrom its facultymembers or students3The Employerrecognizedthe Unionpursuant to a recognition agree-ment enteredintowith the Union The Board has not certified the Unionas the collective-bargaining representativeof the Employer's employees349The latest relevant agreement was effective fromAugust 15, 1981, through August 15, 1984, andprovided,inter alia,that negotiation for a newagreementwould begin about February 15, 1984.The parties stipulated that the unit, as set forth inthe collective-bargaining agreement,consists of:All full-time faculty and those part-time facul-ty teaching six or more academic hours per se-mester inthe College of Liberal Arts, includ-ing department chairpersons. The unit shallalso include the Director of the Learning As-sistanceCenter. Those excluded from the unitare non-academic employees, division chair-persons, faculty of the seminary, administrativeand clerical employees, guards and supervisorsasdefined in the National Labor RelationsAct, as amended.On November 9, 1983, the Employer filed the in-stant petition seeking to clarify the unit to exclude,in addition to those already excluded, "allmanage-rial and supervisory full-time faculty (including de-partment chairpersons) and part-time faculty teach-ing six or more academic hours per semester in theCollege of Liberal Arts, and the Director of theLearning Assistance Center." As noted above, theRegionalDirector transferred these proceedings,including the Union's motion to dismiss the peti-tion, to the Board for disposition.The Union argues that the petition should be dis-missed because (a) there are no grounds for clarify-ing the unit in the absence of evidence that theduties of the faculty have changed; and (b) theBoard's policy is not to entertain unit clarificationsduring the term of a collective-bargaining agree-ment,which contains a clear recognition clause.Thus, the Union argues that this petition should notnow be entertained because it was filed more than300 days before the agreement's expiration.4 TheUnion contends that the entertainment of the peti-tion at this time would disrupt a stable bargainingrelationship and that, therefore, processing the peti-tion is contrary to Board policy.We have carefully considered the Union's argu-ments.We, however, find it appropriate to enter-tain the petition for the following reasons.First, in light of the Supreme Court's decision inNLRB v. Yeshiva University,444 U.S. 672 (1980), itis appropriate to clarify a unit composed of facultyto exclude those whoaremanagerialand, there-fore, not "employees" within the meaning of theAct.Lewis University,265 NLRB 1239 (1982), revd.on other grounds 765 F.2d 616 (7th Cir. 1985).4The petitionactually was filed280 days priorto the agreement's ex-piration289 NLRB No. 34 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus, clarification is appropriate here even absentevidence of any change in faculty duties since theunit's formation.Washington Post Co.,254 NLRB168 (1981).Second, we find it appropriate to process this pe-tition even though it was filed during the term ofthe latest relevant agreement. Although the Boardhas dismissed clarification petitions filedmidwaythrough the term of an agreement, 5 the Board hasentertained such petitionswhen they are filedshortly before the agreement's expiration as theparties are preparing for negotiations. SeeShopRite Foods,247 NLRB 883 (1980), and cases citedtherein.The petition here was filed on November9, 1983, some 280 days prior to the agreement's ex-piration.As specified in the agreement, however,negotiations for a new agreement were to begin onFebruary 15, 1984, just 98 days after the petitionwas filed. In these circumstances, as the petitionwas filed just about 3 months before negotiationswere to begin, we find it appropriate to process thepetition.Accordingly, we deny the Union's motionand we shall consider the merits of the petition.3.As noted above, the Employer seeks to ex-clude from the unit all managerial and/or supervi-sory employees. The positions at issue are full-timeand certain part-time faculty, including departmentchairpersons and the director of the Learning As-sistance Center at the College of Liberal Arts. Thiscollege is comprised of five academic divisions,each headed by a division chairperson. The divi-sions are further subdivided into a total of 19 de-partments. The chain of command at the college, inorder of ascendance, consists of. faculty, depart-ment chairpersons, division chairpersons, dean,president,board of directors, and its executivecommittee. All levels above the department chair-persons previously have been excluded from theunit.The faculty as a whole and as members of vari-ous committees participates in the formulation andeffectuation of the college's academic policy. Forexample, the collective-bargaining agreement pro-vides that the faculty has the exclusive right to setstudent grading and classroom conduct standards;set degree requirements; recommend earned degreerecipients;"initiallyreceive and consider" newdegree programs; and develop, recommend, andapprove curricular content and course offerings.The agreement also gives the faculty the right torecommend admission standards and departmentalstaffing needs. The president appoints three facultymembers to sit on thenine-member Admissions andRetention Committee that sets admission policies5Wallace-Murray Corp,192 NLRB 1090 (1971)and determines whether students on academic pro-bationwill be dismissed or retained.6 Also, thepresident appoints three faculty members to sit onthe seven-member Financial Aid Committee thatestablishes the policies concerning the distributionof financial aid to students. The faculty elects 5facultymembers to sit on the 16-member Educa-tional Policies Committee. This committee reviewsrecommendations of the various divisions regardingthe addition or deletion of courses; studies academ-ic policies and standards; considers all matters af-fecting the curriculum and degree programs; andmakes recommendations on these matters to thefull faculty.The faculty also participates in formulating andeffectuating policy in certain nonacademic areas. Inthis regard, the Institutional Development Commit-tee, comprised of six faculty members elected bythe faculty, advises the administrators and theboard of directors on major budgetary matters af-fecting employment; significant capital improve-ment programs; and proposals regarding financialexigency or substantial modifications or discontinu-ance of a program or department. Three of the sixmembers also serve on the University PlanningCabinet along with board members, administration,and seminary faculty members. This committee re-views the total University budget prior to its sub-mission to the University Administrative Cabinet,7and is responsible for long-range planning for theUniversity.The faculty participates in the selection of thedean, the division chairpersons, and the departmentchairpersons.With respect to the selection of thedean, two faculty members elected by the facultysiton the five-member Search Committee, whichconducts the search, screens and interviews candi-dates, and seeks the concurrence of the faculty forits recommended nominee. On approval of at leastfour of the five committee members, the committeeselects a nominee to be recommended to the boardof directors for appointment. The faculty of eachdivision and department recommends to the deanitschoice for the individual to be appointed divi-sion chairperson and department chairperson. Al-though it is the dean who makes the appointment,6There are some 14 committees on which the faculty participatesWehave discussed here only some The other committees are NominatingCommittee, CampusHearingBoard, Athletics Committee, Teacher Edu-cation Committee, Continuing Education Committee, Off-Campus Semes-ter Committee,and Human Rights Committee°The University Administrative Cabinet (UAC) is composed of thepresident, the two deans, the businessmanager,the development officer,and the Title III coordinator The UAC executes policies of the board ofdirectors, sets budgetary guidelines, and authorizes all full-time positionsat the University UNIVERSITY OF DUBUQUEDean Stewart testified that he always has followedthe faculty recommendations in this regard.The faculty also elects the five members who siton the Promotions and Tenure Committee. Thiscommittee evaluates the qualifications of individualfacultymembers for promotions and/or tenure.The committee reports its findings and recommen-dations to the dean, who, along with the president,makes the decision. Faculty members who aredenied promotions or tenure may appeal to the Ex-ecutive Committee of the board of directors, whichmakes the final decision. In the years 1981 through1983, the president and dean followed all the rec-ommendations of the Promotion and Tenure Com-mittee except for one individual whom the Em-ployer contends was ineligible for the recommend-ed promotion because her contract had not beenrenewed."The faculty elects the three faculty memberswho comprise the Hearing Committee, which re-views certain adverse personnel actions such as dis-missals for cause and nonrenewals during the pro-bationary period. The committee collects evidenceand makes a recommendation. It is the presidentwho makes the final decision with respect to non-renewals.With respect to dismissals for cause,there is a right of appeal to the board of directors,which makes the final decision. The faculty alsoelects the four faculty members who comprise theProfessionalDevelopment Committee, which re-views and makes recommendations to the deanconcerning all matters regarding leave for profes-sional development, experience or advanced study,the distribution of funds for faculty development,and "exceptions for promotion eligibility."Facultymembers who function as departmentchairpersons perform certain duties in addition toteaching. In this regard, they chair department fac-ultymeetings and prepare the department's list ofcourse offerings and teaching assignments, whichare subject to the dean's approval. Departmentchairpersons also prepare and administer a budgetfor their respective departments. The budget is re-viewed by the dean, who may revise it, and it issubject to final approval by the board of directors.The department chairpersons also participate in thehiring of faculty for their respective departments.Thus, after the University Administrative Cabinetauthorizes the filling of a position, the departmentchairperson, along with the dean, reviews employ-ment applications and draws up a priority list of6 In its motion to submit additionalevidence, the Unioncontends thatin February 1985 the Employer's presidentrejected four of the six rec-ommendations on tenure madeby the Promotion and Tenure CommitteeAssumingthis contentionto be true,thiswould not affect our decision,as explained infra351candidates for interviews. The hiring decision nor-mally is jointly made based on recommendations ofthe dean, department chairperson, and the faculty.Dean Stewart testified that he has never vetoedany of the recommendations and has hired 27people based on the recommendations of the facul-ty.Professor James Wright, however, testified thathe is aware of "a couple of occasions" when thedean has hired individuals contrary to the recom-mendations of the faculty and department chairper-sons.The department chairperson and the divisionchairperson evaluate the performance of the non-tenured faculty and make recommendations wheth-er their contracts should be renewed. After review-ing their recommendations, the dean decides thematter. If the dean denies renewal contrary to therecommendation of the division or departmentchairperson, his decision may be appealed to theFaculty Hearing Committee, composed entirely offaculty,which then makes a recommendation tothe president, who makes the final decision.The Union argues in essence that the faculty arenot managerial employees within the meaning ofYeshiva,supra.Thus, the Union contends that thefaculty has little input into the decision-makingprocess at the University and that the facultycannot make effective recommendations on policybecause actual control lies not with the faculty, butwith the University's administrators and manage-ment hierarchy. The Union contends that the Uni-versity's curriculum is exclusively controlled bythe board of directors and notes that in 1972 and1975 the board of directors eliminated certain aca-demic departments contrary to the faculty's recom-mendations.The Union also notes that the deancan overrule faculty recommendations on hiringand the selection of department and division chair-persons.The Union further argues that it is theboard of directors that effectively controls termina-tions, sabbaticals, and budget matters.The Employer contends that the faculty aremanagerial employees within the meaning ofYeshi-va.The Employer notes that the faculty controlsvirtually all academic matters and makes effectiverecommendations concerning student admissionpolicies, student retentions and dismissals, sabbati-cals, leaves, grants, and hiring, including the hiringof the dean. The Employer notes that by virtue oftheir numbers on the Search Committee, the facul-ty can effectively veto any candidate for the posi-tion of dean. The Employer also notes that the fac-ulty makes effective recommendations with respectto the promotion and tenure of faculty membersand the renewal of contracts for probationary fac-ulty.Finally, the Employer notes that the facultymakes effective recommendations concerning the 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbudget within the guidelines set by the UniversityAdministrative Cabinet.We agreewith the Employer that the facultymembers are managerial employees. As noted bytheCourt inYeshiva,managerial employees arethose who "formulate and effectuate managementpolicies by expressing and making operative the de-cisions of their employer."9 The Court noted alsothatmanagerial employees"must exercise discre-tionwithin, or even independently of, establishedemployer policy and must be aligned with manage-ment" and normally must represent"managementinterests by taking or recommending discretionaryactions that effectively control or implement em-ployer policy."10Applying these principles to the facts of the in-stant case, we fmd that the faculty members here,as inYeshiva,play a major and effective role in theformulation of academic policy. We note first thatunder the collective-bargaining agreementthe fac-ulty as a whole has the exclusive right to set gener-al student grading and classroom conduct stand-ards, and degree requirements;recommend earned-degree recipients;"initially receive and consider"new degree programs;and develop,recommend,and ultimately approve curricular content andcourse offerings." Under the agreement and/orthrough their participation in the various commit-tees noted above, the faculty makes effective rec-ommendations concerning course schedules, admis-sion standards, student retention, the distribution offinancial aid to students, and the modification ofprograms or departments.Although the board ofdirectors may have eliminated certain academic de-partments some years ago contrary to the faculty'srecommendation, this does not detract from thesignificant control exercised by the faculty over theacademic policies in the remaining departments. Cf.American InternationalCollege,282NLRB 189(1986).Finally, aswe emphasized inLivingstoneCollege,286 NLRB 1308 (1987), underYeshivait isthe faculty members' participation in the formula-tion of academic policy that aligns their interestwith that ofmanagement.Having found that thefacultymembers in the present case have substan-tialauthority in formulating and effecting policiesin academic areas, we conclude that they are mana-gerial employees.9 444 U S at 682, quotingNLRBvBell AerospaceCo,416 U S. 267,288 (1974)10 Id at 68311Although there is some conflict in the record testimony as to theextent of the faculty's role in setting degree requirements,the collective-bargaining agreement explicitly grants the faculty the exclusive right toset degree requirements,and there is no evidence that anyone other thanthe faculty has exercised this right at any time SeeCollegeof OsteopathicMedicine & Surgery,265 NLRB 295 (1982)Although of less significance in ascertainingmanagerial status,we note that the faculty herealso can effectively recommend discretionary ac-tionswith respect to the implementation of Em-ployer policy in nonacademic areas. In this regard,the facultymakes recommendations concerningbudget matters, capital improvements,departmentstaffingneeds,and the University'slong-rangeplanning.In addition,itmakes recommendationsregarding the promotion and tenure of facultymembers, dismissals for cause and nonrenewals ofcontract for probationary employees, the grantingof leave, and the distribution of funds for facultydevelopment.12 The faculty recommends the indi-viduals to be appointed department and divisionchairpersons, and even participates in the selectionof the dean. Faculty members who function as de-partment chairpersons prepare and administer theirdepartment budget and are directly involved in thehiring of department faculty. Although ultimate au-thority in certain of these areas may reside with theboard of directors or upper levels of management,who occasionally may reject faculty recommenda-tions, it isclear that the faculty here plays a signifi-cant role in the operation of the University.ThielCollege,261 NLRB 580, 586 (1982);American Inter-nationalCollege,supra.Our dissenting colleague finds several deficien-cies in the Board's approach in this and otherYe-shivacases. First, the dissent counts the number ofareasinwhich faculty at various institutions haveinput and compares these figures to the number ofsuch areas found inYeshiva.Noting that the Yeshi-va faculty had absolute authority in academic mat-ters, the dissent finds "nothing significant" in theDubuque faculty's less than absolute authority onsuch matter. The dissent acknowledges that theDubuque faculty makes effective recommendationsinother, nonacademic areas but finds that after"examiningthe entire picture," the Dubuque facul-ty does not exercise the degree of authority exer-cised by the Yeshiva faculty and thus is not mana-gerialwithin the meaning ofYeshiva.Finally, ourdissenting colleague finds fault with the majority'smode of analysis and proposes that his analyticalframework, based on but apparently not limited tothe 18 criteria highlighted inYeshiva,is the appro-priate one.Although it cannot be gainsaid that, as our dis-senting colleague states, the Yeshiva faculty exer-12 The Union in its motion to submit additional evidence contends thatthe president has rejected a majority of the recommendations made bythe Promotion and Tenure Committee in February 1985 Even assumingthe truth of this contention,thiswould not affect our decision given thesubstantialmdicia of managerial status noted above LivingstoneCollege,supra UNIVERSITY OF DUBUQUEcised a greater degree of authority than does theDubuque faculty, in our view Dubuque is not suffi-ciently "unlike" Yeshiva to remove it from therange of institutions covered by the holding in thatcase.Indeed, it appears to us that our colleague'squarrel is essentially with the Court's opinion inYeshivaitself inasmuch as that opinion virtually dic-tates the result we reach here. Our colleague ac-cusesus of applyingYeshiva"too restrictively."Wethink that, on the contrary, it is his interpretationthat is too limited and thus misses the thrust of theCourt's opinion entirely.In this regard, there is no indication inYeshivathat the Court intended its holding to reach onlyinstitutionswith faculties having as much or nearlyasmuch input as the Yeshiva faculty. In fact, theimplication is quite the opposite. Thus, the Courtengaged ina lengthy discourse on the nature of in-stitutions of higher learning ingeneral.The Courtnoted that:The "business" of a university is education,and its vitality ultimately must depend on theacademic policies that largely are formulatedand generally are implemented by faculty gov-ernance decisions.Yeshiva University,444 U.S. at 688. In its discussion,the Court clearly focused on the faculty's role inacademic matters although other factors were alsoconsidered. The Court made numerous statementsabout institutions of higher learning that, goingbeyond the facts ofYeshivaitself,were general innature.13 significantly, although the Court foundthat the Yeshiva faculty's authority in academicmatterswas absolute, it expressly found absoluteauthority is not a prerequisite for managerial au-thority.14Only at the conclusion of its discussion did theCourt suggest that some institutions of higherlearningmight be excepted, in whole or in part,from its holding. At that juncture, the Court of-fered two illustrations of faculty "unlike" that inYeshiva,neither of which is applicable here. Thus,the Court stated at footnote 31:We recognize that this is a starting point only,and that other factors not present here mayenter into the analysis in other contexts. It isplain, for example, that professors may not beexcluded merely because they determine thecontent of their own courses, evaluate theirown students, and supervise their own re-13 See, for example,444 US at689 in which theCourt stated, "Theuniversity requiresfacultyparticipationbecause professional exper-tise is indispensable to the formulation and implementation of academicpolicy " (Citationomitted )14 See,e g , id at fns.21 and 27353search.There thus may be institutions ofhigher learning unlike Yeshiva where the fac-ulty are entirely or predominantlynonmana-gerial.There also may be faculty members atYeshiva and like universities who properlycould be includedin a bargainingunit. It maybe that a rational line could be drawn betweentenured and untenured faculty members de-pending upon how a faculty is structured andoperates.The faculty at Dubuque clearly have input intoacademic decisions that have impact reachingbeyond merely their own courses, students, and re-search. Nor does the record here support a findingthat junior, untenured faculty should be treated dif-ferently from senior faculty underYeshiva.Contrary to our colleague, we do not believethat the issue of managerial status can properly bedecided simply by counting and comparing thenumber of areas in which faculty at a given institu-tion have input with the number of such areasfound inYeshiva.Although this approach maymeasure the scope of areas in which faculty mem-bers exercise influence, it fails to measure theextent of that influence and consequently fails totake into account the many different combinationsand permutations of influence that render each aca-demic body unique. Such a mechanical formulamay be analytically straightforward, but, in ourview, it falls short of meeting the Court's concernsas expressed inYeshiva.Further, our mode of analysis seems to differfrom that of our dissenting colleague not so muchas to the factors to be considered but as to theweight to be accorded them. As set forth above,we have examined all the factors in this case thatare relevant to managerial authority as it was de-fined by the Court inYeshiva.Admittedly, the listof such factors is not as extensive as the list inYe-shiva.Nevertheless, what seems inarguable to us isthat the faculty does have significant authority andmakes effective recommendations in areas that theCourt manifestly said inYeshivawere managerial innature.These areas are not insignificant.Whetherany of us might be inclined under other circum-stances to find that these factors fall short of estab-lishingmanagerial status, in our view,Yeshivaleaves little choice as to the outcome. Accordingly,consistentwithYeshiva,we find that the facultyhere are managerial employees.15We, therefore,shall clarify the unit accordingly.15The Employer further contends that department chairpersons, thedirector of the Learning Assistance Center, the athletic director, and thedirector of Foreign Student Services are supervisors and for this reasonContinued 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that the collective-bargaining unitof all full-time faculty and those part-time facultyteaching six or more academic hours per semesterin the College of Liberal Arts, University of Du-buque, including department chairpersons, and thedirector of the Learning Assistance Center, repre-sented by the Faculty Association of the College ofLiberal Arts is clarified to exclude all faculty mem-bers, department chairpersons, and the director ofthe Learning Assistance Center.MEMBERJOHANSEN, dissenting.Contrary to my colleagues, I find that the facul-tymembers at the University of Dubuque are notmanagerialemployees, but are statutory employees.I find that they are properly included in the unit.Depriving a group of employees of protectionunder the National Labor Relations Act is a seriousmatter.My colleagues have applied the SupremeCourt's decision inNLRB v. Yeshiva University, 444U.S. 672 (1980), too restrictively and have wrong-fully deprived the Dubuque faculty of the protec-tion of the Act.InYeshivathe Supreme Court discussed certainareas over which the Yeshiva faculty exercised au-thority.There were 18 such areas, 13 in the aca-demic sphere and 5 in the nonacademic sphere.' Inthe present case the majority finds that the Du-buque faculty possesses some degree of authority infive academicareas-grading, graduation require-ments, curriculum, admission standards, and stu-dent retention.The faculty also possesses somedegree of authority in three nonacademic areas-promotion, tenure, and termination. The Dubuquefaculty therefore possesses some degree of author-ity in 8 of the 18Yeshivacriteria, less than half.The Yeshiva faculty exercised authorityin all. Inanother faculty-unit case,University of New Haven,267 NLRB 939 (1983), the Board determined thatthe faculty exercised authority in 12 of the 18 crite-must be excludedfrom the unitWe note thatthe unit does not specifical-ly include the athletic director and the director of ForeignStudent Serv-icesHowever,these two positions as well as the positionof director ofthe LearningAssistanceCenter are held by faculty membersBecause wehave concluded that thefaculty, including departmentchairpersons, aremanagerial employees,we find itunnecessary to determinewhether theseindividuals are also supervisors within the meaningof the ActiThe GeneralCounsel Memorandum,No 81-19 (April 10,1981), Sub-jectGuidelines for cases ansmg underNLRBvYeshivaUniversity, 444U S 672 (1980), lists thefollowing areas(1) curriculum(course contentand course schedules), (2) teaching methods,(3) grading policies, (4) ma-triculation standards,(5) admission policies,(6) retentionpolicies, (7)graduation policies, (8) size of studentbody, (9) tuition, (10) location of aschool,(11) teaching loads, (12) student absence policies, (13) enrollmentlevels,(14) facultyhiring, (15)tenure, (16) sabbaticals,(17) terminations,and (18) promotionsria.2The New Haven faculty were found to bemanagerial. InBostonUniversity,281NLRB 798(1986), the Board determined that the faculty exer-cised authority in 12 of the18 areas.3These facultymembers were also found to bemanagerial.A comparison of the Supreme Court's findings inYeshivawith the Board's findings in the presentcase discloses a significant disparity in the authorityof the two faculties. Dubuque is clearly a school"unlike Yeshiva." I further note that the Yeshivafaculty exercised a greater degree of authority thandoes the Dubuque faculty. The Supreme Courtfound that the Yeshiva faculty had absolute author-ity in academic matters and that they played a pre-dominant role in faculty hiring, tenure, sabbaticals,termination, and promotion. They also effectivelydecidedwhich students would be admitted, re-tained, and graduated.The Dubuque faculty's authority in academicmatters is not absolute. The five areas in which thefaculty exercises authority are in the routine peda-gogicalareas.InYeshivathe Supreme Court notedthat "[i]t is plain, for example, that professors maynot be excluded merely because they determine thecontent of their own courses, evaluate their ownstudents, and supervise their own research."4 I findnothing significant in the authority exercised by theprofessors in this case.In the nonacademic area, the faculty makes ef-fective recommendations in the areas of tenure,promotions, and terminations. The faculty thus ex-ercises authority in three of the five criteria, whichis a significant and indicative amount.After examining the entire picture, the authorityexercised in the academic sphere, the authority ex-ercised in the nonacademic sphere, and the amountand degree of authority, I conclude that the Du-buque faculty lacks the depth and breadth of au-thority possessed by the Yeshiva faculty. I do notfind that the Dubuque faculty exercises the degreeof authority exercised by the Yeshiva faculty.The majority disputes my figures, but offers noneof their own, and misconstrues my analysis. Themajority dismisses the attempt to formulate somemeaningful framework for analysis and providesome measure of predictability in this area as "amechanical formula." The faculties of mature uni-versities, however, display certain common charac-teristics that the Supreme Court recognized and2The areas were curriculum,admission,graduationrequirements,teaching methods, teachingloads, size ofstudentbody, facilitiesplanning,hiring,tenure, sabbaticals, terminations,and promotions.3The areas were curriculum,teaching methods, grading policies, ma-triculation,admission policies, retention,graduation requirements,size ofstudent body,hiring, tenure, terminations,and promotions4444 US at 690 fn 31 UNIVERSITY OF DUBUQUE355analyzed inYeshiva.Itisthesecharacteristicswhich we shouldexamine.I start with the areas ofcommon authority exercised by faculty at matureuniversities, but I am not limited to them. Oncethese factors are identified and the degree of facul-ty authority gauged, additional areas of faculty au-thority, such as the awarding of scholarships, canbe examined.Since theissuanceofYeshivaUniversityon Feb-ruary 20, 1980, the Board has found faculty mem-bers to bemanagerialemployees in eight cases.5 Inall of these cases the Board's approach to the ques-tionwhether the school's faculty members weremanagerialemployees has been tentative. In theseeight cases the Board has found determinative fac-ulty authority in certain areas in certain cases andin differentareas inother cases. The majority de-fends their approach based on "the many differentcombinationsand permutationsof influence thatrender eachacademicbody unique." But thebottom line is that the Board has failed to developan integratedbody of law.The Board has been criticized for its lack of aconsistentapproach to the facultymanagerialissue.6The 18Yeshivacriteria provide a valid andvaluable starting point forBoard analysis.The Su-preme Court highlighted the 18 criteria for areason,the reason being to examine the entiregamut of faculty authority. The Yeshiva facultypossessesauthority over 100 percent of this range,while the Dubuque facultypossessesauthority over44 percent of this range. The Yeshiva faculty weremanagerialemployees, the Dubuque faculty arenot.Accordingly, I would dismiss the unit clarifi-cation petition as to the faculty members.5 Ithaca College,261 NLRB 577 (1982),Thiel College,261 NLRB 580(1982),Duquesne University,261 NLRB 587 (1982),College of OsteopathicSee generally Lee,Collective Bargaining and Employee ParticipationMedicine,265 NLRB 295 (1982),University of New Haven,267 NLRB 939An Anomalous Interpretation of the National Labor Relations Act,38 Lab.(1983),BostonUniversity,281NLRB supraAmerican International Col-L J 274 fn 79 (May 1987), and Lee and Begin,Criteria for Evaluating thelege,282 NLRB 189 (1986), andLivingstoneCollege,286 NLRB 1308Managerial Status of College Faculty. Applications of Yeshiva University by(1987)theNLRB10 J Coll. & U. L 515 (1983-1984)